Plaintiff in error was convicted in the county court of Oklahoma county on the 11th day of December, 1908, on a charge of unlawfully selling intoxicating liquor, and was by the court sentenced to pay a fine of one hundred dollars and costs, and be confined in the county jail for a period of forty days. After a careful review of the record in this case, we think the court committed reversible error in overruling the motion for new trial under the showing made. The judgment is reversed and the cause remanded for a new trial. *Page 611